DETAILED ACTION
Claims 1-20 are pending in this application. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Regarding claims 1-20, under Step 2A claims 1-20 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 

Under Step 2A (prong 1), and taking claim 1 as representative, claim 1 recites: A green procurement system, comprising: a computing device associated with a buyer, operative to receive identity information associated with the buyer; receive a desired material request from the buyer, the desired material request defined by one or more material characteristics and a timeline; display at least one waste material listing; receive and transmit a waste material order from one or more of the at least one waste material listing; a computing device associated with a seller, operative to receive identity information associated with the seller; generate a seller account based on the identity information associated with the seller; receive a waste material supply from the seller; generate one of the at least one waste material listing based on the waste material supply; and receive the waste material order.
    
                The above limitations that set forth a procedure for organizing human activity, such as by performing commercial interactions including marketing activity and business relations. This is because the claim recites the steps performed in order to generate a material listing (Specification ¶0005). Accordingly, under step 2A (prong 1) the claim recites an abstract idea because the claim recites limitations that fall within the “Certain methods of organizing human activity” grouping of abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. Claim 1 recites additional elements, including a computing device. 
These additional elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as computers or computing networks). 
Secondly, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance). 

Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. 
In view of the above, representative claim 1 does not provide an inventive concept (“significantly more”) under Step 2B, and is therefore ineligible for patenting. 
Dependent claims 2-9 recite limitations which are similarly directed to and elaborate on the judicial exception (abstract idea) of claim 1. Thus, each of claims 2-9 are held to recite a judicial exception under Step 2A (prong 1) for at least similar reasons as discussed above. 
Furthermore, claims 2-9 do not set forth further additional elements. Considered both individually and as a whole, claims 2-9 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. 
Lastly, under step 2B, dependent claims 2-9 do not provide an inventive concept (i.e. they do not amount to “significantly more” than the exception itself). This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
Claims 10-20 are parallel, i.e. recite similar concepts and elements, to claims 1-9, analyzed above, and the same rationale is applied.
In view of the above, claims 1-20 do not provide an inventive concept (“significantly more”) under Step 2B, and are therefore ineligible for patenting. 

	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodatos, US PG Pub 2012/0047080 A1 (hereafter “Rodatos”), in view of Davis et al., US PG Pub 2016/0071033 A1 (hereafter “Davis”).

Regarding claim 1, Rodatos teaches a green procurement system, comprising: 
a computing device associated with a buyer, operative to receive identity information associated with the buyer (¶¶0156-0158); 
receive a desired material request from the buyer, the desired material request defined by one or more material characteristics (¶¶0142-0144, 0170, 0175, and 0185); 
display at least one waste material listing (¶¶0076-0077 and 0124); 
receive and transmit a waste material order from one or more of the at least one waste material listing (¶¶0060, 0106, 0110-0119, and 0137); 
a computing device associated with a seller, operative to receive identity information associated with the seller (¶¶0156-0158); 
generate a seller account based on the identity information associated with the seller (¶¶0152-0157); 
receive a waste material supply from the seller (¶¶0087, 0101, and 0105); 
generate one of the at least one waste material listing based on the waste material supply (¶¶0076-0077 and 0124); and 
receive the waste material order (¶¶0116-0117).
Rodatos does not teach that the material request is defined by a timeline. Davis teaches tracking construction material delivery including a timeline (¶0148). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Rodatos, to include a timeline as taught by Davis, in order to “have improved the efficiency of the construction material delivery,” as suggested by Davis (¶0148). 
Further, the claimed invention is merely a combination of old elements in a similar field of endeavor, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Davis, the results of the combination were predictable.

Regarding claim 2, Rodatos in view of Davis teaches the green procurement system of claim 1, wherein the computing device associated with the buyer and the computing device associated with the seller are further operative to generate and display one or more environmental metrics (Rodatos ¶¶0076, 0097, and 0113).

Regarding claim 3, Rodatos in view of Davis teaches the green procurement system of claim 2, wherein the one or more environmental metrics comprise a landfill waste reduction, a raw material savings, an energy savings, a water savings, an emission reduction, a carbon credit, or one or more customizable metrics (Rodatos ¶0076).

Regarding claim 4, Rodatos in view of Davis teaches the green procurement system of claim 1, wherein the computing device associated with the buyer is further operative to filter in one or more of the one or more material characteristics (Rodatos ¶¶0110-0114); responsive to the computing device filtering in one or more of the one or more material characteristics, identify one or more suitable waste materials (Rodatos ¶¶0177-0182); and identify and display the at least one waste material listing based on the one or more suitable waste materials (Rodatos ¶¶0077, 0105-0106, and 0124).

Regarding claim 5, Rodatos in view of Davis teaches the green procurement system of claim 1, wherein the one or more material characteristics comprise end use, cost, environmental impact, any known suitable raw materials, geographic location, and any properties of the desired material (Rodatos ¶0170).

Regarding claim 6, Rodatos in view of Davis teaches the green procurement system of claim 1, wherein the seller account is an individual account or a professional account (Rodatos ¶¶0152-0157).

Regarding claim 7, Rodatos in view of Davis teaches the green procurement system of claim 1, wherein the seller account comprises an occasional selling plan or an ongoing selling plan (Rodatos ¶¶0082-0087); and the desired material request comprises a one-time request or an ongoing request (Rodatos ¶¶0059-0060 and 0095).

Regarding claim 8, Rodatos in view of Davis teaches the green procurement system of claim 7, wherein the ongoing request is defined temporally as an annual request, a monthly request, a weekly request, or a customizable request; and the one-time request is defined temporally as urgent or non-urgent (Rodatos ¶¶0055, 0087, and 0095-0098).

Regarding claim 9, Rodatos in view of Davis teaches the green procurement system of claim 7, wherein the computing device associated with the buyer is further operative to filter in the one-time request or the ongoing request; responsive to the computing device filtering in the one-time request, display the occasional selling plan or the ongoing selling plan responsive to the computing device filtering in the ongoing request, display the ongoing selling plan (Rodatos ¶¶0077, 0105-0106, and 0124).

Regarding claims 11-20, all of the limitations in claims 11-20 are closely parallel to the limitations of method claims 1-9, analyzed above, and are rejected on the same bases.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jacobs et al., US PG Pub 2016/0370792 A1, teaches waste material handling and transfer.
Armen et al., US PG Pub 2018/0025375 A1, teaches a system and method for facilitating the recycling of materials.
Non-patent literature Golroudbary, Saeed Rahimpour, and Seyed Mojib Zahraee teaches system dynamics model for optimizing the recycling and collection of waste material in a closed-loop supply chain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B SEIBERT whose telephone number is (571)272-5549. The examiner can normally be reached Monday - Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER B SEIBERT/             Primary Examiner, Art Unit 3625